Citation Nr: 1106673	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right foot degenerative 
arthritis.

2.  Entitlement for a skin disorder variously claimed as a 
recurring rash (eczema and dermatitis).

3.  Entitlement to service connection for residuals of removal of 
the Veteran's right ovary.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to 
March 1992, and had unverified service in the United States Naval 
Reserve from 1993 to 2004.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In September 2008, the Board remanded the claims for 
additional development.

In July 2008, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran's statements regarding her right foot disorder 
are not credible.

2.  Right foot arthritis was not present in service or manifested 
within one year thereafter, and is not otherwise related to 
service.

3.  The Veteran has a currently diagnosed skin disorder that has 
been related to active duty by competent, persuasive medical 
evidence.

4.  The Veteran had a right ovary removed due to a dermoid that 
has been related to active duty by competent, persuasive medical 
evidence.

5.  The Veteran has a current diagnosis of depression that has 
been connected by competent, persuasive medical evidence to a 
service connected disorder.


CONCLUSIONS OF LAW

1.  Right foot arthritis was neither incurred in nor aggravated 
by military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a skin disorder are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for residuals of removal of the 
right ovary are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

4.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for depression secondary to a 
service-connected disorder are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was mailed a letter in 
March 2005 advising her of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
A March 2006 letter provided her with appropriate notice with 
respect to the disability-rating and effective-date elements of 
her claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claims.  The Veteran's service 
treatment records (STRs) are on file.  VA examinations have been 
performed.  Private medical records are on file.  Neither the 
Veteran nor her representative has identified any outstanding 
evidence, to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 
2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. 
Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-95.

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Right Foot Degenerative Arthritis

Service medical records document the Veteran's treatment for 
right foot pain in January 1979.  In May and June 1985, she was 
treated for arthralgia of the right ankle.  

Private medical records dated in January 2005 indicate that in 
June 2004, the Veteran sustained a fracture that required open 
reduction after which she developed chronic foot pain.  Results 
of a September 2004 private CT report include some findings most 
consistent with secondary ossification centers or perhaps old 
injuries.  In October 2004, a right foot sprain/degenerative 
arthritis and right posterior tibial tendinitis are noted in a 
private medical record.  

During her July 2008 Board hearing, the Veteran said that she 
initially injured her right foot in January 1979 in service and 
was subsequently treated for arthralgia in that foot in 1985.  
She indicated that she had this problem when she entered the 
Reserve.  The Veteran said that, in 2004, she fractured two toes 
and subsequently developed foot pain after a cast was removed.  
She said a computed tomography (CT) scan showed residuals of an 
old injury that she attributes to service.

On VA examination in April 2010, the examiner found tenderness in 
the Veteran's mid-metatarsal area.  It was noted that she limped 
and favored her right foot.  An X-ray revealed a small anterior 
calcaneal spur.  After reviewing the private CT report and other 
records from the claims file, the examiner provided a diagnosis 
of right foot degenerative changes in the tarsometatarsal and 
talonavicular joints.  She noted that although there was 
documentation of right foot issues in the service, those 
particular issues resolved by 1985.  She noted that there was no 
documentation of chronic right foot issues between 1985 and 2004.  
She further remarked that the present right foot issues started 
in 2004 following a non-service related injury.  She opined that 
it was unlikely (less than 50/50 probability) that the Veteran's 
current right foot issues were related to her military service.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In this case, there is no indication that the Veteran has had any 
medical training.  As such, her statements are considered lay 
evidence.  She is competent to testify as to experiencing right 
foot pain, as that symptom is readily identifiable through casual 
observation.  However, the Board notes that personal interest may 
affect the credibility of the evidence.  See Cartwright  at 25 
(1991).  Here, the Veteran's statements are contradicted by 
statements the Veteran made while she was on active duty and in 
the Reserves.  In particular, the Board notes that on Reports of 
Medical History completed in March 1992 and August 1993, the 
Veteran indicated that she did not experience foot trouble.  As 
the Veteran filled out these reports after her June 1985 in-
service foot treatment, they contradict the Veteran's report of a 
continuity of foot symptoms since 1985.  The Board finds these 
documents to be credible as they were created by the Veteran at 
the time she received in-service physical examinations; thus, 
they are likely to present a more accurate portrayal of her 
health at the time than her present assertions.  Consequently, as 
the Veteran's present assertions contradict what the Veteran 
herself indicated on her military records, the Board finds them 
to not be credible and of low probative weight.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Also see Spencer v. 
West, 13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 
(1994), overruled on other grounds by D'Amico v. West, 209 F 3d 
1322 (Fed. Cir. 2000).

The April 2010 VA examination report was prepared by a medical 
physician and as such constitutes competent medical evidence.  
Within the VA examination report, the doctor discussed the 
Veteran's assertions and the results of her examination of the 
Veteran.  Nothing within the examination report appears to be 
contradicted by the other medical evidence of record.  The 
examiner also accounted for the Veteran's statements.  For these 
reasons, the Board finds the April 2010 VA examination report 
credible and of greater probative weight than the statements 
offered by the Veteran.

Significantly, the April 2010 VA opinion constitutes the only 
opinion to address the relationship between the Veteran's claimed 
right foot arthritis and service, and the Veteran has not 
identified, presented, or alluded to the existence of a contrary 
medical opinion- i.e., one that, in fact, establishes a 
relationship between her right foot arthritis and service. In 
addition, arthritis of the right foot was not identified in 
service or within one year thereafter.

For all the foregoing reasons, the Board finds that the claim for 
service connection for right foot degenerative arthritis must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim for service connection, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Recurring Rash

Service medical records document that, from 1979 to 1988, the 
Veteran was treated regularly for skin disorders variously 
identified as atopic dermatitis, rash, chronic eczema, 
folliculitis, acne, tinea pedis, and seborrhea.  An April 1995 
service treatment record indicates that the Veteran was referred 
to the Dermatology clinic for pruritic papulo-pustulo/plague 
lesions on her arms/elbows/legs with some lesions excoriated.  

A September 2000 private medical record indicates that the 
Veteran complained of a rash on her upper arms and legs, and an 
October 2005 private emergency room record indicates that she had 
eczema.

During her July 2008 Board hearing, the Veteran reported that, 
from approximately 1979 to 1988, she was repeatedly treated in 
service for skin disorders.  She said that, in April 1995, while 
in the Naval Reserve, she was referred to the Dermatology clinic 
for treatment and, more recently in September 2000 and October 
2005, was treated for a skin rash and eczema.

On VA examination in April 2010, the examiner observed batchy 
areas of skin in the arms between the axilla and the medial 
aspect of the elbow bilaterally.  There were also lesions behind 
the thighs.  She gave a diagnosis of eczema involving the arms 
and the legs.  After reviewing and commenting on the claims file, 
she opined that it was at least as likely as not that the eczema 
started while the Veteran was on active duty, as the disease was 
well documented in the claims file.

The evidence reveals that the Veteran had a skin disorder while 
in service, she currently has a diagnosed skin disorder, and 
competent medical evidence provides a nexus between the two.  No 
other evidence contradicts the opinion given by the April 2010 
examiner, and the April 2010 examiner gave adequate reasons and 
bases for her opinion.  As such, service connection for a skin 
disorder is warranted.

Residuals of Removal of the Veteran's Right Ovary

Service treatment records indicate that mild and marked cervical 
inflammation was noted in September 1980 and January 1983, 
respectively.  In April 1990, results of a cervical biopsy were 
chronic cervicitis and features suggestive of condyloma, and 
acute and chronic inflammation with reactive squamous metaplasia, 
with no malignancy.  In November 1990, the Veteran was referred 
to the Dysplasia Clinic for further evaluation.  

Private hospital records show that, in February 1993, she was 
hospitalized for induction of a 41 week pregnancy, fetal 
distress, and sterilization request.  The Veteran underwent a 
cesarean section with bilateral tubal ligation and a benign 
dermoid was found on the right ovary for which a right 
oophorectomy was performed.  An August 2001 private medical 
record indicates that the Veteran was perimenopausal.

During her July 2008 Board hearing, the Veteran maintained that 
her right ovary removal was related to service.  She pointed to 
service medical records starting in 1980 that document abnormal 
Papanikolaou (Pap) smears and said that, in 1990, she was 
diagnosed with dysplasia, a pre-cancerous condition.  She 
maintained that her condition was present prior to her pregnancy 
in 1993 that led to the February 1993 discovery of a dermoid on 
the right ovary for which she underwent an oophorectomy.

On VA examination in April 2010, the examiner reviewed the claims 
file and assertions of the Veteran and commented that the prior 
abnormal pap results were completely unrelated to the dermoid 
involving the right ovary.  After examining the Veteran, the 
examiner remarked that the Veteran underwent a right 
salpingooophorectomy in 1993 for a dermoid involving the right 
ovary.  She opined that as the dermoid was documented less than 
one year after the Veteran's discharge, it was at least as likely 
as not that the dermoid existed while the Veteran was on active 
duty.

The Board recognizes that the positive presence of a dermoid is 
not recorded in any of the service treatment records.  However, 
there is no indication that the Veteran underwent any testing 
while on active duty that would affirmatively indicate the 
presence of absence of a dermoid.  Thus, while the service 
treatment records do not affirmatively support the claim, they do 
not weigh against the claim.

Significantly, the April 2010 examiner reviewed the record and 
provided a competent medical opinion which linked the Veteran's 
dermoid to her time on active duty.  No other evidence 
contradicts the opinion given by the April 2010 examiner, and the 
April 2010 examiner gave adequate reasons and bases for her 
opinion.  Again, while the service treatment records do not 
support the claim, they do not weigh against the claim.  
Extending the benefit of all reasonable doubt to the Veteran, the 
Board finds that she had her right ovary removed as a consequence 
of a dermoid that formed while she was on active duty.  As such, 
service connection for residuals of removal of the Veteran's 
right ovary is warranted.






Depression

Service treatment records are negative for any signs, symptoms, 
or diagnoses of depression.

Depression was first diagnosed by a private examiner in 
June 2003.  The examiner also noted that the Veteran had stress.

During her July 2008 hearing, the Veteran contended that her 
right ovary removal led to a hormone imbalance and early 
menopause and that a physician told her it contributed to her 
depression.

On VA examination in July 2010, the examiner remarked that the 
Veteran's prior psychiatric problems were somewhat complex.  It 
was noted that since the removal of the Veteran's right ovary in 
1993, she experienced mood swings.  She experienced minor 
insomnia.  The examiner provided a diagnosis of major depressive 
disorder, recurrent, currently in remission.  After reviewing the 
Veteran's records in detail, the examiner opined that the 
Veteran's major depressive disorder was caused by the hormonal 
imbalance due to the removal of her right ovary.  He commented 
that the history of the Veteran's depression was one of 
exacerbation and remission.

As of this decision, service connection has been established for 
residuals of removal of the Veteran's right ovary.  
Significantly, none of the other evidence of record contradicts 
the July 2010 VA examiner's opinion.  In light of the 
uncontradicted July 2010 VA examination report which provided a 
diagnosis of depression and attributed that diagnosed disorder to 
the Veteran's service connected residuals of removal of right 
ovary, the Board finds that service connection for depression is 
warranted on a secondary basis to the service connected residuals 
of removal of the right ovary.


	


ORDER

Service connection for right foot degenerative arthritis is 
denied.

Service connection for a skin disorder variously claimed as a 
recurring rash (eczema and dermatitis) is granted.

Service connection for residuals of removal of the Veteran's 
right ovary is granted.

Service connection for depression is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


